     ILENE J. LASHINSKY (#3073)
1
     United States Trustee
2    District of Arizona
3    JENNIFER A. GIAIMO (NY #2520005)
4    Trial Attorney
     230 North First Ave., Suite 204
5    Phoenix, Arizona 85003-1706
6    Telephone: (202) 590-8699
     Email: jennifer.a.giaimo@usdoj.gov
7
8
                         IN THE UNITED STATES BANKRUPTCY COURT
9
                                  FOR THE DISTRICT OF ARIZONA
10
11   In re:                                 )              Chapter 11
                                            )
12   PAYNE FAMILY TRUST,                    )              No. 2:20-bk-10199-DPC
13                                          )
                 Debtor.                    )              AMENDED NOTICE OF
14                                          )              APPEARANCE AND REQUEST
                                            )              FOR NOTICE
15
     ______________________________________ )
16
17            The Office of the United States Trustee for the District of Arizona, by undersigned
18
     counsel,
19
                             Jennifer A. Giaimo
20                           Office of the United States Trustee
                             230 N. First Avenue, Suite 204
21
                             Phoenix, AZ 85003-1706
22                           Telephone: (202) 590-8699
                             Facsimile: (602) 514-7270
23                           Email: Jennifer.A.Giaimo@usdoj.gov
24
     hereby appears and formally requests copies of all notices and any and all filings in the above-
25
     captioned administrative proceeding or in any contested matter or adversary proceeding herein
26
27   and related thereto.

28



     Case 2:20-bk-10199-DPC          Doc 10 Filed 09/09/20 Entered 09/09/20 13:18:28                Desc
                                     Main Document    Page 1 of 3
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2

     Case 2:20-bk-10199-DPC   Doc 10 Filed 09/09/20 Entered 09/09/20 13:18:28   Desc
                              Main Document    Page 2 of 3
           RESPECTFULLY SUBMITTED this 9th day of September, 2020.
1
2                                          ILENE J. LASHINSKY
                                           United States Trustee
3                                          District of Arizona
4
5                                          /s/ JAG (NY #2520005)
6                                          JENNIFER A. GIAIMO
                                           Trial Attorney
7
8
9    Copy of the foregoing was delivered by U.S. Mail
     this 9th day of September, 2020 to:
10
11   Payne Family Trust
     3104 E Camelback Rd #3104
12   Phoenix, AZ 85016
13
14   /s/ Karen A. Lohmeyer
     Karen A. Lohmeyer
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3

     Case 2:20-bk-10199-DPC    Doc 10 Filed 09/09/20 Entered 09/09/20 13:18:28   Desc
                               Main Document    Page 3 of 3
